Order entered June 13, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00177-CV

                            BEN SAYANI, Appellant

                                         V.

   SMOTHERMON FAMILY PARTNERS, LTD.; LYNN FAMILY
HOLDINGS, LTD.; RONALD OTIS LYNN, AND DIANA SMOTHERMON,
                         Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-14752-B

                                      ORDER

      Before the Court is appellant’s second unopposed motion for extension of

time to file his brief. Appellant explains the extension is necessary, in part,

because the clerk’s record is incomplete and the supplemental clerk’s record he

recently requested has not yet been filed.

      We GRANT the motion to the extent we ORDER Dallas County District

Clerk Felicia Pitre to file, no later than June 23, 2022, the supplemental clerk’s
record requested by appellant on June 9, 2022. We RESET the deadline for

appellant to file his brief to thirty days after the filing of the supplemental clerk’s

record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE